CONCURRING OPINION.
Rombauer, P. J.
It appears by the plaintiff’s own evidence that his wife left him in July, 1884; that he knew that she had removed to her mother; that he never asked her to return, never interferred with her movements in any manner, never sought her society, or offered to make any provision whatever for her. The present suit was instituted in February, 1893. Under these circumstances the trial court was warranted in holding, under the decisions of this state, that, although the defendant’s departure was unjustified, yet the plaintiff by his subsequent conduct acquiesced in the separation, and hence there was no desertion within the contemplation of the statute at the date of the institution of the suit. This view is in harmony with- the views expressed in my separate opinion in Dwyer v. Dwyer, 16 Mo. App. 422, and with those *487expressed by the. supreme court and the Kansas City court of.appeals in Simpson v. Simpson, 31 Mo. 24, and Gilmer v. Gilmer, 37 Mo. App. 672.